The Attorney               General of Texas
                                           August        10,   1978

JOHN L. HILL
Attorney General


                   Honorable John J. Kavanagh, M.D.                   Opinion No. H- 1227
                   Commissioner
                   Texas Department of Mental Health                  Re: Whether the Texas Depart-
                     and Mental Retardation                           ment of Mental Health and
                   Box 12668, Capitol Station                         Mental Retardation may furnish
                   Austin, Texas 78711                                housing facilities,   meals, and
                                                                      laundry service to employees
                                                                      who are interns in disciplines
                                                                      that are not medically related.

                   Dear Commissioner    Kavanagh:

                         You have requested an opinion regarding construction of a provision of
                   the Appropriations Act applicable to the Board of Health Resources, the
                   Texas Youth Council, and the Texas Department of Mental Health and Mental
                   Retardation.   The provision, first placed in the Appropriations Act in 1959,
                   provides:

                                  As compensation for services rendered, any institu-
                               tion under the jurisdiction of the respective governing
                               boards may provide free meals for food service
                               personnel and volunteer workers, and may furnish
                               housing facilities,    meals and laundry service in
                               exchange for services rendered by interns, chaplains in
                               training, and student nurses.

                   (Emphasis added). Acts 1977, 65th Leg., ch. 872, art. II, S 2(b),   at 2797.

                          You are specifically concerned with the proper construction to be given
                   “interns.” The issue is whether “intern” means a medical intern, a doctor in
                   training after completion of medical school, or extends to individuals in
                   training in other disciplines such as psychology, occupational therapy and
                   recreational therapy. We find no direct guidance from the legislature or the
                   courts construing the word “intern.” Intern has been defined as

                               an advanced student or recent graduate in a profes-
                               sional field (as teaching) who is getting practical
                               experience under the supervision of an experienced
                               worker. . . .




                                                    P.    4905
     Honorable John J. Kavanagh, M.D.      -   Page 2        (H-1227)



     Webster’s Third New International   Dictionary R60 (3rd ed. 1961).

             In giving meaning to “interns” we must examine the purpose and intent of the
     legislature in giving meals, housing, and laundry services as compensation           to
     student nurses, chaplains in training, and interns. We believe that the purpose of
     this allowance is to provide additional compensation to employees in professional
     training who are customarily paid a low or nominal salary. In 1959, when the rider
     first appeared, the Appropriations Act provided student nurses with the lowest
     salary of all positions specified for the state hospital, special schools, and the
     Texas Youth Council. There was no classified position for a “chaplain in training,”
     although there were positions of “chaplain.” The word intern was used to describe
     only one classified position - ‘Clinical Psychologist Interne” - whose salary was
     below average. Acts 1959, 56th Leg., 3d C.S., ch. 23, at 491. We note that this use
     of “intern” by the legislature in 1959 was not referring to a physician intern. The
     clinical psychologist intern was not listed with the “medical series” positions. This
     leads us to conclude that the word “intern” should be broadly defined to include
     individuals in training to acquire experience which might lead to professional
      status, i.e., therapists, psychologists. We note that under article R, section 2(b) of
     the 1977 General Appropriations Act, employees who are not interns, chaplains in
     training, or student nurses must pay for meals, lodging, and laundry.

                                         SUMMARY

                The Texas Department       of Mental Health and Mental
                 Retardation may furnish housing, meals, and laundry service
                to employees who are interns in nonmedically         related
                disciplines.

                                                    Very truly yours,




                                                    Attorney General of Texas

     APPROVED:



%d
     DAVID M. KENDALL, First Assistant
     &U,JT&


     C. ROBERT HEATH, Chairman
     Opinion Committee




                                               p.     4906